UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 0560 John Hancock Investment Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette, Attorney and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: December 31 Date of reporting period: March 31, 2006 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Sovereign Investors Fund Securities owned by the Fund on March 31, 2006 (unaudited) Issuer Shares Value Common stocks 88.47% (Cost $659,276,984) Advertising 1.60% Omnicom Group, Inc. 201,650 16,787,363 Aerospace & Defense 1.11% United Technologies Corp. 201,000 11,651,970 Air Freight & Logistics 1.51% United Parcel Service, Inc. (Class B) 200,000 15,876,000 Asset Management & Custody Banks 1.54% Bank of New York Co., Inc. (The) 450,000 16,218,000 Auto Parts & Equipment 1.45% Johnson Controls, Inc. 200,000 15,186,000 Communications Equipment 3.34% Cisco Systems, Inc. (I) 759,780 16,464,433 Nokia Corp., American Depositary Receipt (ADR) (Finland) 900,000 18,648,000 Computer Hardware 2.77% International Business Machines Corp. 352,300 29,054,181 Computer Storage & Peripherals 0.65% EMC Corp. (I) 500,000 6,815,000 Consumer Finance 1.63% American Express Co. 326,850 17,175,967 Data Processing & Outsourced Services 2.39% Automatic Data Processing, Inc. 550,000 25,124,000 Diversified Banks 3.81% Bank of America Corp. 557,600 25,393,104 Wells Fargo & Co. 228,900 14,619,843 Diversified Commercial & Professional Services 0.81% Cintas Corp. 200,000 8,524,000 Drug Retail 1.99% CVS Corp. 700,000 20,909,000 Page 1 John Hancock Sovereign Investors Fund Securities owned by the Fund on March 31, 2006 (unaudited) Electrical Components & Equipment 2.99% Emerson Electric Co. 375,000 31,361,250 General Merchandise Stores 1.01% Target Corp. 203,900 10,604,839 Health Care Distributors 1.06% Cardinal Health, Inc. 150,000 11,178,000 Health Care Equipment 1.95% Medtronic, Inc. 404,570 20,531,927 Health Care Supplies 0.28% DENTSPLY International, Inc. 50,000 2,907,500 Home Improvement Retail 0.95% Lowe's Cos., Inc. (L) 154,200 9,936,648 Hotels, Resorts & Cruise Lines 1.96% Marriott International, Inc. (Class A) 300,000 20,580,000 Household Products 3.03% Colgate-Palmolive Co. 300,000 17,130,000 Procter & Gamble Co. (The) 254,560 14,667,747 Industrial Conglomerates 7.31% 3M Co. (L) 276,950 20,962,345 General Electric Co. 1,068,350 37,157,213 Textron, Inc. 200,000 18,678,000 Industrial Gases 2.03% Praxair, Inc. (L) 385,800 21,276,870 Industrial Machinery 3.48% Danaher Corp. 150,000 9,532,500 Dover Corp. 556,400 27,018,784 Integrated Oil & Gas 8.00% BP Plc, ADR (United Kingdom) (L) 201,500 13,891,410 Chevron Corp. 302,300 17,524,331 Exxon Mobil Corp. 485,872 29,570,170 Total SA, ADR (France) 175,000 23,052,750 Integrated Telecommunication Services 1.29% AT&T, Inc. 500,000 13,520,000 Investment Banking & Brokerage 2.62% Merrill Lynch & Co., Inc. 350,000 27,566,000 Page 2 John Hancock Sovereign Investors Fund Securities owned by the Fund on March 31, 2006 (unaudited) Movies & Entertainment 0.53% Disney (Walt) Co. (The) (L) 200,000 5,578,000 Multi-Line Insurance 3.23% American International Group, Inc. 357,720 23,641,715 Hartford Financial Services Group, Inc. (The) 127,200 10,245,960 Other Diversified Financial Services 3.55% Citigroup, Inc. 569,457 26,895,454 JPMorgan Chase & Co. 250,000 10,410,000 Pharmaceuticals 6.77% Abbot Laboratories 551,700 23,430,699 Johnson & Johnson 382,850 22,672,377 Pfizer, Inc. 421,350 10,500,042 Wyeth (L) 300,000 14,556,000 Regional Banks 0.83% Marshall & Ilsley Corp. 200,000 8,716,000 Semiconductors 2.96% Analog Devices, Inc. (L) 400,000 15,316,000 Linear Technology Corp. (L) 450,000 15,786,000 Soft Drinks 2.28% PepsiCo, Inc. (L) 414,825 23,972,737 Specialty Chemicals 0.93% Rohm & Haas Co. (L) 200,000 9,774,000 Systems Software 2.78% Microsoft Corp. 1,073,050 29,197,691 Tobacco 2.05% Altria Group, Inc. 304,050 21,544,983 Credit Issuer, description rating (A) Shares Value Preferred stocks 0.62% (Cost $6,000,000) Oil & Gas Exploration & Production 0.62% Lasmo America Ltd., 8.15%, Ser A (S) A+ 60,000 6,513,750 Page 3 John Hancock Sovereign Investors Fund Securities owned by the Fund on March 31, 2006 (unaudited) Interest Par value Issuer, description, maturity date rate (%) Value Short-term investments 10.91% (Cost $114,640,885) Joint Repurchase Agreement 2.81% Investment in a joint repurchase agreement transaction with Morgan Stanley - Dated 03-31-06 due 04-03-06 (Secured by U.S. Treasury Inflation Indexed Note 3.875% due 01-15-09) 4.470 29,518 29,518,000 Shares Cash Equivalents 8.10% AIM Cash Investment Trust (T) 85,122,885 85,122,885 Total investments 100.00% Page 4 John Hancock Sovereign Investors Fund Footnotes to Schedule of Investments March 31, 2006 (unaudited) (A) Credit ratings are unaudited and are rated by Moody's Investors Service where Standard & Poor's ratings are not available. (I) Non-income-producing security. (L) All or a portion of this security is on loan as of March 31, 2006. (S) This security is exempt from registration under Rule 144A of the Securities Act of 1933.
